Title: To Benjamin Franklin from John Hawkesworth, 5 January 1771
From: Hawkesworth, John
To: Franklin, Benjamin

My dear Sir
Bromley Kent 5th Jan 1771
The Bearer, Mr. Ackland, is a Candidate for the Afternoon Preacher-ship at the Foundling Hospital: and I earnestly recommend him to your Assistance; in this I am not only countenanced by your Friendship, but prompted by Duty. Mr. Ackland is a worthy and ingenious Man, and a most excellent Preacher, and to serve him in his profession is to promote rational Christianity, favour Merit, and do credit to the Institution to which, if this Application succeeds, he will belong. I know not if you are a Governor, but I am sure you know many who are, and I am sure that with all who know you, the same Qualities for which I love and honour you, give you a powerfull Interest.
If I thought this Letter required an apology I would not have written it. I shall only add that any favour conferred on Mr. Ackland will be considered as an Obligation upon Dear Sir Your ever faithfull affectionate
Jno Hawkesworth
P.S. If you should give Mr. Ackland a Letter for Dr. Moreton, do not mention me, because I was examined to prove the Sanity of his wife’s Mother, Mrs. Pratt, whose will it was much his Interest to set aside. I hope the End of the Month will bring us together.
Dr Franklyn
 Addressed: To / Benja. Franklin Esqr / at Mrs Stevenson’s Craven Street / Charing Cross
Endorsed: Dr Hawkesworth